In a proceeding pursuant to CPLR article 78 (1) to compel respondent to reinstate petitioner to the temporary work release program or (2) to afford him a hearing, petitioner appeals from an order of the Supreme Court, Westchester County, entered February 4, 1975, which denied his motion to renew a prior judgment of the same court which dismissed the petition. Appeal dismissed as moot, without costs or disbursements. Petitioner’s recent release on parole renders the appeal moot. Hopkins, Acting P. J., Martuscello, Latham, Rabin and Titone, JJ., concur.